OFFICE OF THE ATTORNEY GENERAL     OF TEXAS
                                          AUSTIN

QZM‘D0. MANN
 .,,o(I*. . . . “‘“AL



                 Hon. Roy Lovanthal,Chainnan,
                 LivestockSanitary Comrllesion
                 i:'.
                    T. !Ya<gonerSuilding
                 Fort Sorth, Terns
                 Dear Sir:
                               Oplnlon 30. C-1272


                                                         ubeequent.quarter; (a)
                                                         t, with oonsmt of Board,
                                                          ted.ror one Item for
                                                           to be incurred by the
                                                          ty of departaent to use
                                                        xgenditnresfor partlou-
                                                        efinite aums are appro-




                        Co:zmXsAonahen attendingmeetings called by the
                        Chairnan in towns or titles in Texas at a point
                        where a aommittee or aonrerenceor representatfve
                        stookmenneat in,..calledregular or annual session?w
                              "QPSTION # 2. Will it be psnissibie for
                        members and representativesof this Departmentto
                        be reimburser?from the regultirappropriationfor
Ron. Roy Loventbal,Page 8


     travelingexpenses allotted this Department for
     expenses in attendingnational or state meeting8
     of livestook sanitary otfiolals at point8 outalde
     or this State?"
          In the General Rldec to the General Appropriation
Bill. under the heading *Traveling Expen~~es,~we find the
last paragraphof Section (0) prwi.dlng:
          *No ameye herela lpljropriated shall ever
     be apen to pay the travelingexpense6 of any
     state sp~loy4e to any type 0r aonrentlonwithLn
     this State of:without the state.W
          rubaivlslon(I) uuae the ea&e herding or *T'ravel-
iag Exp8M68," provide8 68,follb*rsr
          "ExOIBpta8 OthOZViM 8pOOifi4$allySXSmpm, the
     prOVi8lon8of thi8 Aot shall al80 apply to depart-
     ment heads and Aember of Omml8alons."

          pee rind no pr0718ion    or the appro$riatlon    bin
exeJ&ptingthe depart%enthead8 or m%rtber8 ot the tirestook
Saaftary Comalesionrmi the prorlelon8 or the general rider
above rererredito.
          Xlth respeot   to your   QUeStiOn   Ho.   1, you are ad-
vi8ed  that, ln,our opinion, Jm%nhta Or your depemtaentand
-p10ye88    themor my not be rsiilabaned Out 0i tmv0ling
eXPelWe   rOr eX@?MO8  ia0UFX.d itiattending ai@etim@ galled
by the Chairman in town8 or oities in Texas at a point where
a ooamltteeor uonrerenoeor repreoeotetivestook6mn+iuu8t
in oalled regular or annaal sesrloa, ir the prime purpose
or oelling 8UCh meetlag at aueh polat e.ndtisclbe to emable
the membera end e5ployees of the dttprartmmtto attend auoh
conv,ention
          or meeting of repreren~tive 8tooknmns.at State
expense.
           In anmerlng your rlnt a8 will a8 ycmr lkoond
 QW8t&i@ we attribute to the laPI4*ooxw@ntlon~ e8 u8ed in
-the pro&on    of the rider quokd above, fts t&al and aomon
&m&g,     'dePound in iYobster*8lfewInt+matlomL Diotionary,
 to-wit, .-abody or ae8enl~lyor ~l'80n8 meeting for 8OW cm-
mon purpolle.-It 8eem8 to w that ao broader prohibition
                                                             304

Hon. Roy Loventhal,Page 3



might have been made by the Legislaturethan the phrase
"any type or conver!tIonwithin the state or without the:
Etat4.v
          In answer to ycur second question, you &re ad-
vised thnt It till not be ~~nnissiblef.ornilembersand re-
presentatlvesor your department to be reimbursed rrom the
reguler appropriationror tmveling expensea allotted your
department,for expenses incurred in attooding national or
state neetings of lIvc.rtocksanitary OrriOial8 et points
outside of this Stte. Such meetings are clearly laoluded
in the phmre "any type of a.onvention."However advisable
It may sees to be tbat,menberefrom your department attend
the annual meeting or the Kational Livestock Assoolation,
or meetings of other organization8of a sinllar ohamater,
It is apparent that the Leglslnturehss determined that suoh
ooniamnces or conventionsshell not ba attended by State
officials at the State's expense.
          With the wisdom or auoh a provieion,this dopax%-
m8nt has nothing to do. The prohibitionabove quoted ir
alear end gxplioit,and there 18 no roam for conqtructlon.
         Tour third quistion reads as tollowet~
         "~UKTIOIP$5. WI11 It be permissibleror this
    Departmentto expend money that aoorued In a prr-
    vious quarter of the tIsaal.year for salarier or
    any other it,emprovided the total expenditure dO48
    not eroead~th$total smount allotted It on any of
    Ito itear;'?'+..'
         Your fourth question reada as tollowo:
                   $4, Will It be parmie8fblefor
         "C$JE:YTlON
    thi8 Departnent,with the aonsent or the Governor,
    Attorney General and State Treasurer,to transfer
    en approprfetlonSor any item to the oredit of
    another item where In the opinion of this Depart-
    ment the expenditurewill prow more benefloial
    to our work?”
         Your rlrth questAon road8 a8 followa:
Hon. Roy Loventhal, Page 4



~.
              “r,Uv’,TJFW#5. Kill it be permisribleto
     pay our County Supervisorsthe maximum salary
     of $115.00 per month and the local inepectore
     $lOO.OO,orless per month with the underatand-
     ing that re employ some 5 or 8 employee6 in
     dditi033     to   the 55 a8 outlined in the appro-
     priation bill?"
          If we understandcorreatly your third, fourth and
fifth questions,they all involve, substantially,this one
inquiry: If, by eooaozioeland effPelent manegement,your
departmenteffects a saving, by spendingless for a partioular
item than the amount provided In the appropriationbill, may
that saving-,if neoessery,be used by your Department to de-
fray other proper expenses or th8 Pepertientror whiah an
lnsufrloientamount is available by nay of a@propriatim.
          It is quite oletr that sooh saving cannot be
used for ths:purpose of supplementingthe amount provided
by the Legislaturefor travelin.&expenses for your department,
In any event. Subdivisions (a) of the subject *traveling
expenaesn in the general.rl.derto the general appropriation
bill provides as hollows:
          "Xt la provided that no expenditure ehall
     be made for traveling expenses by any departmant
     or this state in esoess of the amount of money
     iteml&ed herein for said purpose.  This provision
     ehall be applioablewhether the item for traveling
     expenses is to be paid out 0r the appropriet1on
     Boom the General Fund, from fees, receipts or
     epecial funds collectedby vlrtus of certain law0
     of this State or rrom other funds (eroluslveof
     Federel Funds1 available for uee by a departmrnt."
          The appropriationfor your department la made from
the Oeneral Fund. In order to determine whether.any 6aVings
effeoted by you msy be tised to defray the costs of other eer-
vioelsor expenses of your aepartment, other than traveling.
erp0nae3, it is necessary to examine,tbeappropriationbill
        length. Seotion 1 thereof reed8 as follOwS:
at solfte
         *That the eeveml suma of money herein
     speoifiedor EO muot'thereof88 mw be nCO0s-
     aery, me hereby appropriatedout Of any moneTa
Ron. Roy Loventhal, Paye 5.


     in the State Traaaury not otherwise appropriated,
     ..."
          .Underthe headin~g"Salary and Other Provi8lon8,~
in the General Rider to the General ApproprjationBill, we
rind the r0110wi~::

          "(a) All annual salaries shall be paid in
     twelve equal monthly $nstallnenti;unless othar-
     wise provided herein.
           (b) The appropriationsherain provided era
     to bo construed as the maxlmum f~umsto be eppro-
     priated to and for the several purpo8es named
     herein, and the amount8 are intended to cover an6
     ehell oover the entire oost of the respeotive item
     and the seme shall not be rupplijmmtedrroraany other
     souroe: aqd, exoapt as ot;hamise provldad, ao other
     expendituresshall be madb, nor shallany othrr
     obligatlonobe inourredby any department of this..
     State, provided, however, that nothing heroin shall
     prevent any departmentheed from paying lese than
     the maximum amount set forth horeln for any aalarled
     poeition.”
          Th8 ~limitatlon of paymdnt# clause of ths General
Rider to the General AppropriationBill provides in part a8
r0n0w6 2
         %xospt as otherwise protided, whenever, by
    virtue or the provisionsof this Aot, item8 are
    to be paid out or fees, receipts, apeoial runds
    or out of other tunds available  iOr use by a depart-
    ment, It Is the intention or the'Legtsleture to
    ~llmlt~expendlturss out-of said fees, reoelpts,
    speoxsl funds or other available fund8 to the pur-
    pose8 and in the amounts itemized herein, and it
    is so provided..Ir, however, the amount or the
    fees, reoelpts,special or other available fUUds
    herein referred to are pore than ouffioient to pay
    the ltwx harein designated to be paid therefrcuv,
    the departmentto which the said rem, receipts,
    speoial iunda or other available fund6 are aPPr*
    prletedmay, if neoeesary to EdeqUate~y   WeriO?@
    the fWiOtiOn8 or said department,ua8 eny portion
    of said surplus rees, r0oelPta, apeolal funds 0r
    other available funds; ...*
Hon. Roy Loventhal, Page 6



          Thie clause continuesby requiring that, berora
doing 80, the head of such department shall obtain the ap
proval of the Board, co:.sletlngof the Governor, the Attor-
ney General and the State Treaeurer, $9 the expenditure
of such *aurpl~awfees, raoeipta, speoial funds or other
available funds.
          This is the only portion of the appropriation
bill which mleht In any mahner authorize the use of a our-
plus created by a saving in thensmount expended for a
particularpurpose for whloh a apscliled  fund is made
available by appropriation. Sin00 the appropriation8ror
your departmentare made out of the General Nnd,, It lr
apparent that they do not fall wlthln the oategofy of Fee,@,
reoelpts, or rpeolal funds. It remalne, therefore,to
determinewhether the Legislature,in the limitation.of
payments.alause, intended the term *other avdilable~fundr*
to inolude amounts appropriatedfrom the.GeneralFund..
          By rererenoe to thenrlrst seotlon 0r the appro-
priation bill, quoted above, it 1s~to be noted that ths
Legislature has not, In respeot to Items appropriatedout
or the Geaeral Fund, appropriateda dsrinite    sum of money
to be available at all events, but has appropriatedonly
so muah as may be neoe.saaryto acoomplirrh  the dedred
purpose, with a marlmum amount rlxed for that partloular
purpose. And'ln rererriug agaln:.tosubdlvlsion(a) or
the portion of the General Rider relating to traveling
expensee, it ~111 be observed that tke Lo fslature in
the second sentenoe thereor has reaognlze4 three type8 of
appropriations: (1) from the General Fund, (8)' from
fees, reoeipta or speoial funds oolleotedby virtue of
certain laws of this State, and (3) from other fund6
available for use by a department.
          It dfd not here treat *other available funds=
as~inoludlngfunds made available by appropriationsfrcnn
the General Fund, but found it neoeseary to mention apprOL
priatlonerram the General Fund spsolfloally. Llkewi8e,
under the heedlne, "Salary Payments* in the General Rider,
we find the appropriationsfrom the General Fund se* up
as a separate and dlstlnct olasslflaation,when the Legle-
lature states:
          *Eaoh department head shall number ooneeou-
     tlvely the ealafled~pqsitlonsin hla department
lion.Roy Loventhal, Page 9


     for whloh an appropriationis made herein (either
     out of the General Revenue Fund, fees, reoeipts,
     speoial funds or out of other funds available
     ror use by said department) . . .”
          Sims the Legislature glaoed this'limited ooti-
struotlonupon the term vothar avellable funds' in them
saotions of the General Bider, we must presume that it
Intendedthe same lidted meaning to be esorlbsd to tlls
term when it used it in the nLlmiitatlonof RaynenQP
clause of the ~mms rider.
          Furthax%ore,appl-     the rule of statutory
oonstmotlon that where general words follow the enumora-
tlon of speolrio items, the getiewl words ars to be oon-
&rued as lnolgding only things of the same rlafq as those
sRoolfloallymentioned, the tens uother,availablefunds*,
as used In the limitation Of paymsnts olause, is to be
oonatruadas inoluding  oaly those funds dedioatedOT
devoted by statute.to ths utaaof a partioulardapartmant
of the State'Gararmnent.
           For thssu reasons, we answar your third end
fourth questions  in the nogativs.

          In enswer to your fifth quectlon,  you are advised
that the appropriationbill speoifioallypennits you t0
pay less thatithe maximum amount set forth in your appTO-
priation ror any salaried positloll, but the earing whioh
you may thus erreot will not be availablefor your US@
In employingand payins other amployaas fn addition   to
those itemized in the appropriation’ bill.
                                        Yours vsry truly
                                   ATTORXEY   Gl5SfUL OF TEXAS


                                   BY
                                               R. E. Falrohlld
                                                     Aseiatant
RRF:.pbp




      ATTORNEY GENERAL OF T~;XAS